Presentation of the programme of the Spanish Presidency (continuation of debate)
Ladies and gentlemen, let us continue with the debate on the presentation of the programme of the Spanish Presidency.
(IT) Mr President, ladies and gentlemen, as Chair of the Committee on Constitutional Affairs for this Parliament, I am pleased that the Spanish Presidency attaches importance to the fulfilment of the structural reforms provided for by the Treaty on the Functioning of the European Union, in particular, with regard to the European External Action Service, to the Citizens' Initiative, and to the European Union's adherence to the European Convention for the Protection of Human Rights, for which my committee has already appointed a rapporteur, the Spaniard, Mr Jáuregui Atondo, whom you already know.
However, in an interview published in the Spanish newspaper, El País, last Sunday, you expressed the wish, Mr Zapatero, that the law on religious freedom might result in Spain taking steps towards normalisation within all its public institutions.
Thus, I would like, in this respect, to suggest that we reflect very briefly on the fact that Europe's structures are a means of achieving an objective, and the European Union's objective is confirmed in Article 2 of the Treaty of Lisbon: the promotion of dignity, equality, freedom and solidarity. I must therefore voice some concern about the direction in which this debate on values is heading.
Cultural unity comes before economic unity. Europe's spirit is stronger than the public - excuse me, judicial - structure. Europe's spirit is rooted in the instinct for truth and beauty belonging to ancient Greece, in the cult of justice belonging to Rome, and on the basis of this extraordinarily great heritage it is Christianity that has added the value of human beings, always as equals from conception to natural death.
Today, it is in the name of the Cross of Christ that we ask to go to Haiti, to be present in Haiti, because all human beings, and the poorest in particular, are at the heart of this.
And so I ask you: what does 'normalisation' mean with regard to religious freedom? Does it mean perhaps preventing all citizens from publicly expressing their religion? Does it mean forgetting the roots, including the Christian roots, of our countries?
(FR) Mr President, Mr Zapatero, Mr Buzek, ladies and gentlemen, in this period of crisis, trade policy occupies an ever more important place in public debate, as Europeans are increasingly finding that the trade strategy introduced at Union level has a direct impact on growth and employment.
Against a background of increased international competition, the race for reduced costs has led to too many job losses or relocations. In the face of this situation, our group considers that trade must be a tool to serve objectives such as job creation, the reduction of inequalities and sustainable development. During his hearing, the Commissioner for Trade, Mr De Gucht, appeared to agree that trade could not be an end in itself.
I should therefore like to know if, in the course of your Presidency, you will support a reform of European trade policy to ensure that it creates more jobs and is linked more closely to a true industrial policy. Will you also take action to support fair trade at world level, fair trade that is capable of promoting development, decent work and respect for human rights? In other words, will you introduce binding social and environmental standards into our agreements?
(ES) Mr Zapatero, for a Spaniard, such as I am, it is an honour to greet you here, as you take your turn as the President of the European Union. This is a period of many expectations and challenges and, of course, we must not fail to live up to those expectations. It is important that our citizens see that our updated institutions are capable of providing solutions to real problems.
You know that we agree with the programme you have put forward. You know that, for the Spanish Partido Popular, this is a question of state and that we will be behind you in everything that we regard as being in the common interests of Europe and that is important to Spain. It is an ambitious programme and, hopefully, a programme full of content.
I hope that in this album of the Spanish Presidency - since it will surely be colourful and varied - people can see every event as a milestone in the very real problems that affect them.
The crisis is hitting economies and unemployment seems like the fifth horse of the Apocalypse. You have had the honesty to recognise that there is 20% unemployment in Spain, but that does not curtail you. I believe that it obliges us all to come up with a solution to a problem that we must solve together. It is a real problem.
The time available does not allow me to say too much, Prime Minister. However, I do want to tell you that Spain faces many challenges ahead, that I am certain of Spain's capability as a nation and that I want to believe and am sure that you will rise to the challenge. At this time in Europe, we must not fail to live up to these expectations
On the other hand, the globalised world - and you have referred to it with intelligence - means that new centres of power are emerging and it is necessary for the European Union to take a more active and coherent role in defence of its values and interests. Otherwise, we run the risk of becoming irrelevant.
Finally, Prime Minister, we Spanish will not accept being denied the ability to make proposals. We have that right. We must also have the humility to accept the advice that Don Quixote gave to Sancho Panza when he recommended humility in his fantasy about governing the Isle of Barataria.
(The President cut off the speaker)
Mr President, I welcome the Prime Minister's very positive and ambitious programme for the Spanish Presidency. His emphasis on jobs and growth is vital to us all as we come out of the financial downturn, and I very much look forward to working with a fellow socialist government.
The next six months are crucial for the EU's economic and environmental future, and we look forward to the February Council for ambitious leadership in reforming the financial sector.
In the wake of the failed climate change negotiations at Copenhagen, I am keen to hear how the Presidency will work with the Commission to put forward a common EU target for emissions reductions for the 31 January target. It has already been mentioned, but I urge, finally, that, during your Presidency, Prime Minister, you will take the opportunity to resolve the issue of land grab and other issues which cause such distress and heartache to tens of thousands of law-abiding property owners across southern Spain. We really do need action now.
Mr Zapatero, it is good to see you here, and I wish you a very successful term in office.
Mr President, the Spanish Presidency will be judged on the basis of its institutional implementation of the Lisbon Treaty. Prime Minister, I wish you every success.
To stimulate economic recovery and the creation of new jobs, your challenge is to bring about the completion of the EU's internal market, including opening up services markets in areas that are still treated as exceptions. Until this has been achieved, the success of any EU strategy will have a limited effect.
I support your commitment to the creation of a common energy market, interconnecting energy grids all around Europe. I wish you would use to this end Parliament's position on external energy security and solidarity that was adopted back in 2007 and is awaiting implementation.
Agenda 2020 means introducing information and communication technologies into everyday practice, making use of the best practices of Member States that have already made progress in this field. I hope that your Presidency can decide about starting a central agency for administration of IT systems that Europe clearly needs. What we also urgently need is to work out a reliable European cyber defence security strategy.
I hope that the EU will play a more active role in stabilising the situation in the South Caucasus, too, within the framework of the new Eastern Partnership strategy.
Last but not least, I suggest that you remain committed to the EU's common position on Cuba until real changes there can be confirmed. Sadly, the refusal of the regime to allow our socialist colleague to enter Cuba because he wanted to contact the opposition is not a sign of real change.
(FR) Mr President, Mr Barroso, Mr Zapatero, thank you first of all, Mr Zapatero, for reintroducing ambition, political perspective and also energy, at a time when the European Union has to bounce back from the crisis and in the wake of the failure in Copenhagen.
I expect the Commission and the Presidency to enable us to put the creation of more and higher quality jobs, the fight against social exclusion, and sustainable development at the heart of the 2020 strategy. This is true in particular for the agriculture budget, and also for the fisheries budget. You have committed yourself to this.
Mr Zapatero, we are counting on you to provide the resources for this policy, to associate the decontamination of soil with food security, to create the conditions for green jobs and for the preservation of fisheries resources, to ensure food security and to create fairer trading conditions for the countries of the South.
We need an ambitious agriculture budget, and I would also ask you to link the fisheries budget with this budget. On these points, our jobs, but also our policy, will be judged on the basis of the results achieved.
(PL) Mr President, Mr Zapatero, among the matters which were presented today by the Prime Minister in a somewhat general and broad fashion, there are many matters which require elaboration and the presentation of specific proposals.
These matters will fall into two categories - those which, objectively speaking, the Spanish Presidency will have to deal with, and those it will want to deal with because it will be trying to achieve its objectives. Among those which must be acted upon are questions of the relations between European institutions, and here, I would like to draw Mr Zapatero's attention to the provisions of the Treaty of Lisbon which, in the protocol on subsidiarity, talk about the necessity of defining the roles of regional and local authorities within Member States, too. Spain's experience, if we are talking about regionalisation, suggests that perhaps it is the Spanish Presidency which will try to clarify the wording on the roles of regional and local authorities. This is particularly significant when Mr Zapatero talks about how one of his objectives is the matter of developing innovativeness and education, which, as we know, is, in large measure, achieved with European funds at regional and local level.
The European Parliament awaits with great interest the elaboration of certain matters, the resolution of institutional matters and proposals concerning the future of the cohesion policy, which, as we know, will be forthcoming first in Saragossa, and then at the Week of Innovative Regions in Europe. We are waiting with great interest for decisions and specific proposals.
(EL) Mr President, Prime Minister, the fact that Spain is taking over the Presidency of the European Union at this difficult juncture is a huge challenge and a huge opportunity for those of us who maintain that the European recipe to date for dealing with the crisis has been unilateral and has not done enough to limit the impact on the real economy and employment, for those of us who maintain that the recovery strategy should also have been a strategy to change the development model, thereby safeguarding the economic, social and environmental welfare of the citizens of Europe. The Spanish Presidency is a huge challenge for those of us who believe that European economic governance is needed, alongside democratisation of the economic policy instruments that will safeguard financial prudence and the required solidarity, where deemed necessary, in order to protect the interests of European citizens.
(ES) I am pleased to have the opportunity to say that José Luis Zapatero has not failed to surprise European women with highly innovative and progressive measures. He has, of course, done so by forming a truly equal government and through the brave manner in which he has brought the matters of gender equality and mutual respect to the national and European agendas.
Prime Minister, I warmly congratulate you on your ambitious programme of action against gender violence, which is a social scourge. The creation of a European watchdog on gender violence is an avant-garde proposal which the women of Europe support and applaud.
Prime Minister, on behalf of the Portuguese socialists, I wish you luck. You can count on our solidarity. Women for Zapatero!
(ES) I would like to tell you most sincerely, Prime Minister, that you have given a magnificent presentation of what form the Spanish Presidency will take. I think it was an exceptional speech.
I wanted to ask you about Latin America, Prime Minister. I think it is very important for Europe and, of course, Europe is also important to Latin America. There are many human links, many business interests and many emerging nations in Latin America, such as Argentina, Brazil or Mexico, which form part of that new world governance, and which must form an alliance with Europe.
I wish to ask you, Mr President, what are the plans of the European Union and your Presidency with regard to Latin America, what is expected from the summit with Latin America and what plans does the European Union and your Presidency have with Latin America?
(ES) As I only have a minute to speak, I will concentrate on citizens' rights.
The Spanish Presidency is an opportunity for us to put our house in order. One example is the Canary Islands and the people who live there.
Last year, I was there to take a course in Spanish. To my surprise, I discovered that, if I take a Spanish course at a school on the mainland or in the Balearic Islands, costs are reimbursed, but not if the school is in the Canary Islands, as it is not part of Europe. It is part of the European Union, but not part of Europe, with the consequence that language schools in these islands, even where the quality of the courses is excellent, are deprived of the opportunity...
(The President cut off the speaker)
Mr President, the Prime Minister spoke in his opening remarks about the need for Europe to develop a more effective foreign policy, especially with regard to its near neighbours, amongst which we must include Israel.
Here we have a country which is in military occupation of another people's territory, which infringes human rights, which maintains the blockade of Gaza and applies collective punishment to one and a half million people, and yet we regard it as a normal trading partner. Our principles and our policies are clear: they were restated by foreign ministers just last month, but our words do not seem to be backed up by any deeds.
I think the true test of this Presidency over the next few months will be whether we start to apply some independence in our relations with Israel, and whether we start to demonstrate that our principles mean something and that we will apply them.
(HU) I also wish the Spanish Presidency, which is the first Trio Presidency in accordance with the Lisbon Treaty, a lot of success. Regarding the 2020 strategy, it has been repeatedly mentioned that it would play a key role in recovering from the crisis. However, those Member States who are competent for the policies in this area have a major responsibility. Please let me draw your attention to the fact that we have Community policies and Community budgets which can work as a tool in reducing the effects of the crisis. From this point of view, it is extremely important that the negotiations on the new budget period should start at the beginning of 2011, and that the Commission should submit its budget proposal at that time, allowing us to elaborate these policies. I would like to ask the Commission to do so in time.
(ES) Prime Minister, I hope that you, as the Prime Minister of the Spanish Government, really have the courage and the ability to put into practice and implement your very ambitious programme, especially the programme on violence against women.
I have two questions. One relates to foreign policy. You have said that Europe must bet on foreign policy but also on the defence of European interests. I wish to ask you, what are European interests? Are they the interests of large, transnational companies which want to make profits without regard to social or environmental agreements? Or are they the interests that are enshrined in European values, in the Charter of Fundamental Rights of the European Union, such as human rights, democratisation, strengthening of civil society and the rights of minorities? To what interests do you refer?
Another question. You have not said a single word about the subject of migration, which is so important in Europe. We need a programme...
(The President cut off the speaker)
Mr President, you started off today, Prime Minister, with a very pro-European agenda. What I would like to tell you is that this agenda is not working. The euro at this moment in time is in dire straits in certain countries. Greece is on its backside; Spain, your country, is in dire straits as well. You have got a country of your own making with unemployment for 18- to 24-year olds currently running at 40%.
The Spanish people can speak for themselves. In your role now for the next six months, you are also speaking on behalf of people from my country. Initially you mentioned further integration. I ask you, before you bring more integration in, that you go back to the people of my country, the United Kingdom, and give them the choice of a referendum.
(HU) Mr President, you have mentioned the importance of change, invoking as justification the global economic crisis, which has been the gravest one in the last 80 years, causing the loss of 8 million jobs. The tools listed are worth supporting, but do not mean a real turn for the better. After drawing a lesson from the crisis, we need real economic revolution. Do you agree that the liberalised market is unable to self-regulate? Do you agree that the liberal dogmas should be reviewed? Do you agree that it is necessary to increase the regulatory role of the Community, and that government interference is indispensable in a market economy? Your response would be most welcome.
Mr President, I note with satisfaction that the European Parliament has more strength and vitality behind it than ever. There have been a very high number of interventions, specific questions, which would be impossible to deal with completely in my response, without prolonging this session entirely unacceptably.
Allow me to make a compromise and to refer in my intervention to certain questions which I think are most relevant and must be clarified. My compromise is that each and every one of the specific questions which have been raised by members will get a response at the final sitting that I attend at the end of the six-month period, when Spain's rotating Presidency will be assessed and judged. I therefore hope to satisfy all Members on certain specific matters, which I have taken note of.
Allow me to say a few words about the interventions of my compatriots, the Spanish MEPs. I wish to thank the Spanish Partido Popular for the support it has shown at this sitting, which was confirmed in the national political debate and endorsed through a motion. This is undoubtedly an extraordinarily positive factor for the job in hand, and highlights our shared European desire, the combined effort and the work that we are prepared to continue to do focused on the very difficult times we are living through as we confront the economic crisis.
I wish to refer to immigration. One of the honourable Members highlighted the question of what our immigration policy is and even said that no reference had been made to it. It is true that there was no reference to it in my speech but, in short, one has to prioritise. It has been expressly stated that I am in favour of mass immigration and that is categorically not true. What I am in favour of is respecting the human rights of all, of every single person, wherever they may come from.
(Applause)
We have a European pact on immigration, promoted and endorsed during the French Presidency. We must abide by that pact and, of course, that pact includes border controls, cooperation and political dialogue with the countries the immigrants come from, as the best way of avoiding a massive flow of immigrants. However, I must add that integration forms part of the policy of the European immigration pact, integration in respect of the human rights of immigrants. I speak on behalf of a country which has, in the last few years, experienced very intense levels of immigration, but not in vain, as, since the year 2000, the Spanish population has increased by six million people. It has also had experience of emigration since, at the time of the dictatorship, there was economic emigration to many European countries.
We well know, through experience, what it is to have to leave your own country in search of a future or some shred of economic dignity. We know that it is difficult to swallow and we know that countries and nations are not measured purely by their political, military or economic power. Nations, along with Europe, are also measured by their treatment of and respect for human rights and for the people who come to work in our lands in search of a future which they cannot have in their own.
(Applause)
Furthermore, the European Union must be aware - as indeed it is - that by 2025, 30% of its population will be over 65 years of age. This will not occur in any other area or region of the world. We will be the area, the continent with the greatest number of people over 65, and this will result in a decline in our capacity to produce, a decline in the active population and in labour capacity, and this will put pressure on our social protection systems. In the medium term, Europe needs workers. Beyond the crisis, it will need workers, it needs to get women into the jobs market and it needs that increase in the active population in order to maintain social protection. This is a fundamental conclusion.
Secondly, subsidiarity and languages. Of course, we will be faithful in our application of the Lisbon Treaty, and I would like to point out that it was my government that promoted the use of Spanish co-official languages in the European institutions. There is no doubt, however, that at the moment, balance between the institutions is highlighted in the application of the Treaty of Lisbon. There has been some comment, which I believe to be unfair, although I must admit that it has been very isolated in nature. As the President of the rotating Presidency, I have expressed, declared and supported the institutional role of the permanent President of the Council, of course, the High Representative, and the full collaboration of the Commission, and I will continue to do so.
The new powers of the European Parliament will be set in motion by the rotating Spanish Presidency, in full collaboration with the President of the Commission, who has always demonstrated his continuous working relationship with Parliament. I refer to the work carried out by Mr Durão Barroso. I have been criticised for giving him my support. Yes, I have supported him and I do support him, because I have seen him work in favour of a strong and united Europe, and that is very important, over and above ideological positioning.
Thirdly, the financial system, tax havens and new regulation and supervision. I did not refer to this so as not to exhaust all subjects, but I fully agree with the application of the rules on new financial supervision and regulation. As for the requirement to put an end to tax havens, the rotating Presidency will be firm and strict.
(Applause)
It will, of course, promote, encourage and demand all countries to push forward with the necessary agreements for fiscal transparency and for the provision of information in the context of the international community.
On the subject of climate change, on 11 February the Council will carry out an analysis of the Copenhagen Summit, with the help of the Commission. Of course, the European Union should continue to take steps in favour of a strategy which will bring us to a progressive agreement to promote the reduction of climate change. I am in favour of the European Union knowing how to intelligently align its own ambition, which it has laid down for 2020 or for the period 2020-2030, with the demands of other players with regard to reducing their emissions. In support of European unity and a common strategy, we must entrust this task to the European Commission. I also fully agree that the United States and China are the two lead players for whom we can see a much more active role.
Of course, I am fully convinced that the common agriculture policy should include fisheries and that the social pact which was referred to by some Members needs revision, a change to incorporate the interests, legitimate representation and the constructive position of a large proportion of those who represent workers in Europe. They represent the workers, the unions that are the expression of the European social pact which, in the last few decades, has made us the region with the greatest social welfare and the greatest prosperity since the Second World War.
(Applause)
The future of the European Union and European prosperity cannot be written down without the workers, without social rights and without social welfare policies and therefore, we must actively incorporate them.
There was a question concerning the area of foreign policy. The Middle East, Latin America in particular, and an allusion to Israel. We hope in the next six months to push forward an agreement on the Middle East. We know that peace in the Middle East is a necessary, fundamental condition for peace in other regions, where terror and conflict have spread, driven by radicalism and ideological and religious fanaticism. The European Union will fulfil its role by contributing to that peace process through a commitment to take up talks again. We know what the aims and the conditions are. We know that that dialogue must include the recognition of the Palestinian State as one of its fundamental conditions.
(Applause)
To work with Israel is to work for peace. If we do not work with Israel, in spite of the criticisms that it deserves for many of its actions, we will not be able to see peace on the horizon. To work with Palestine is to work for its right to a state, a territory, to be able to see prosperity on the horizon and to deal with all the outstanding issues. We will do this in a determined manner and, of course, with the collaboration of other major international players.
Regarding Latin America. Latin America is a young, immensely vital continent, with a great future. It has a population of 500 million people and has a great European imprint, not just a great Spanish imprint, but a great European imprint because, over there, democratic values and progressive values now exist, after a long time, and some difficulties consolidating what its stability and its consolidation as a group of nations mean. At the Latin American Summit, we wish to achieve or make progress towards trade agreements with Mercosur, with Central America and with the Andean Community. This is all in the interests of development and progress, for Latin America as much as for European economic interests, which, in my opinion should also be defended.
European interests. When reference was made, and agreed on by other Members, to Union policies on equality between men and women, I considered this to be a very good example and a policy of citizenship. Those are European interests. The European interests I uphold in foreign policy action are the interests involving the values of what Europe represents, which has its origins in the Enlightenment and in all the cultural, religious and civic traditions that have flourished and developed in Europe. To standardise is to tolerate, to standardise is to respect European tradition, the best of European tradition, which means that this land is the land of religious, ideological, political and cultural freedom. That freedom demands tolerance and equality of treatment between all faiths and beliefs, so that democracy can be complete democracy.
(Applause)
Mr President, I basically wanted to refer to some isolated interventions, about my country, about Spain, from other countries, and particularly Mr Langen's reference, a particular reference to Spain, about our economic characteristics, which I feel obliged to answer. I must say that when I began my speech this morning, I spoke as a European country, as a pro-European country, thankful to be in the European Union, thankful to those countries who encouraged our entry into the European Union, and having experienced a great transformation and great progress in these past 25 years. So much so, that since we entered the European Union, we have reduced the difference in per capita income by 15 points, exceeding the current European average. This has been thanks to the efforts of many Spaniards, of its workers and its enterprises.
Currently, after making such significant progress, we are experiencing the economic crisis, which is affecting employment. It is true that we have a high level of unemployment, as happened during the crises of the 70s and 90s. This has been a characteristic of our country, just as when there is growth, we create more employment than other countries. However, I can assure Mr Langen, if the rate of unemployment should increase in his country tomorrow, whoever may be governing it, my response as a political leader, as Prime Minister and as a pro-European, would be one of support and solidarity, and not one of recrimination, which was your response in this House this morning.
(Applause)
It would be a response of support and solidarity. That is my way of feeling and being European, with the admiration I hold for your country, and I hope this does not happen.
In short, Mr President, we will work during this Presidency towards a European project of solidarity, of cooperation, of more economic union, of reforms and of convictions. I thank you for your references to Mr Almunia, amongst other reasons, because he was proposed by me for the responsibilities he undertakes. We also know that in the next six months, Parliament can count on the collaboration, respect and appreciation of my country and my government and that, at the end of this Presidency, I will be here, I will be held to account exhaustively and I will answer any questions that may come up with respect and solidarity.
(Applause)
Thank you, Mr Zapatero, for your speech. Our cooperation, cooperation between the European Parliament and the Spanish Presidency, is very important. We work in the area of making law, which is why the governments of successive presidencies are essential for us to be able to carry out the legislative process.
Written statements (Rule 149)
I enjoyed the speech by the Prime Minister of the Kingdom of Spain, especially the balance between economics, social issues and the environment. I support the idea of a social pact based on the social partners because, besides it being a condition for the achievement of a major social ambition, I am convinced that it is a factor in Europe's economic performance. At a time when the Iberian peninsula holds two important presidencies (the Council of the European Union via the Spanish Prime Minister, José Luis Rodríguez Zapatero, and the European Commission via Portugal's José Manuel Barroso), I regret that the Spanish Presidency has not demonstrated its capacity to bring added political value to relations with the continent of America outside the United States and Canada. It is regrettable because the sixth European Union-Latin America/Caribbean (EU-LAC) Summit is scheduled to take place in the first half of 2010, whilst the EU-Mexico and EU-Brazil Summits are to be held in the first and second halves of 2010, respectively. I would like to take advantage of this speech to express my regret, once again, that the new President of the European Council, who was elected in mid-November and took office on 1 December 2009, has still not been to greet the Members of the European Parliament or even sent them a simple message.
I would like to point out that I was a member of the AFET delegation which prepared the priorities for the Spanish Presidency in Madrid, in October 2009. Based on my knowledge of these objectives, I have noted points in common with those of Romania.
The Spanish Presidency's main interest is the Mediterranean area, which can bring major benefits to Romania as well. Romanian companies will have the opportunity to return to markets in the Mediterranean area (in countries such as Algeria, Turkey, Syria and Egypt). The major common objective is to ensure the European Union's energy security, with Romania entering on the agenda in this area: Nabucco, the Constanţa-Trieste pan-European oil pipeline and the interconnection of gas networks in neighbouring states: Romania-Hungary (Arad-Szeged), Romania-Bulgaria (Giurgiu-Ruse) Isaccea and Negru Vodă.
At the same time, I feel that the Spanish Presidency must focus particular attention on the Eastern Partnership countries. Romania has a major political objective, which is that the Republic of Moldova should be included, from the point of view of its prospective accession, in the group of Western Balkan countries. The negotiations on signing the Association Agreement between the European Union and the Republic of Moldova started in Chişinău on 12 January 2008. Moldova is in need of financial and political support at the moment. This should be a priority for both the current Presidency and subsequent presidencies.
Mr President, for the next six months, you will hold the rotating Presidency of the European Union. Many challenges await you in the field of foreign policy, especially as regards the southern shore of the Mediterranean. What do you intend to do to relaunch the Union for the Mediterranean, the headquarters of which are located in Barcelona? The Secretary General of the Union for the Mediterranean has recently been appointed. How do you envisage your collaboration with the Union for the Mediterranean's first ever Secretary General? We need an ambitious policy for the Mediterranean that goes beyond economic partnerships to make way for real political partnerships.
Spain is picking up the baton of the Presidency of the European Union, just as the Treaty of Lisbon has entered into force. This means that the presiding state will be able to cooperate more closely with the European Parliament in implementing its ambitious programme. I support the most important priorities provided for in Spain's agenda on the EU 2020 strategy, the safeguarding of employment and social progress, on initiatives in the areas of education and innovation and matters of energy security. As a Lithuanian MEP, to me it is very important that the presiding country should also further continue the implementation of the EU Strategy for the Baltic Sea Region, adopted during the Swedish Presidency. These years are the years of Europe's struggle with poverty and social isolation. I would like to ask Spain to take the necessary measures during its Presidency for the struggle with poverty and the safeguarding of minimum social guarantees. Sweden, a country in the north of the EU, had a successful Presidency, and I wish the southern state of Spain useful work for the good of EU citizens.
I would like to draw the Spanish Presidency's attention to a number of matters which I regard as priorities and for which I believe that we need to find solutions in the coming months. Patients' rights in cross-border health care must be treated as a priority as all patients in Europe must enjoy equality of rights. I call on the Presidency to make efforts to unblock the situation at Council level on this dossier. I also ask the Presidency to give its support to the directive regarding informing the general public on medicinal products subject to medical prescriptions, which the Council is opposed to. Maintaining the status quo in this area is of no benefit to patients or the pharmaceutical industry. The business sector requires support so that we can emerge from the economic crisis, particularly in new Member States which have severe problems in this area. In this respect, I believe that support for SMEs is absolutely imperative. The Spanish Presidency must show strong support for the directive on combating late payment in commercial transactions, which is vital to SMEs. I wish the Spanish Presidency every success in achieving its priorities and in finding solutions to the challenges which the European Union is currently facing.
in writing. - Europe's objective is a comprehensive peace agreement in the Middle East with a two-state solution at its heart. We want a secure state for Israelis and a viable democratic state for Palestinians, based on the pre-1967 borders. But we are at one minute to midnight for such a solution. The clear Council statement of December 8 needs to be driven forward with vigour and determination by you. Creating conditions for early Palestinian elections is a key to progress. Europe should make it clear that it will deal with those elected in new elections regardless of their political affiliation, on the basis of a commitment to implementing agreements accepted by the Palestinian people. European policy from now on concerning Israel, the Palestinian Authority and Hamas must be predicated on the movement by them without delay into serious final status negotiations based on the Quartets Roadmap and the Arab Peace Initiative. We must insist that the Israeli siege of Gaza and the appalling human suffering that it is causing for the 1.5 million inhabitants should be lifted immediately and without preconditions. Unless Europe takes courageous steps now and encourages the USA to do likewise, the situation could very quickly become irretrievable.
The current Spanish Presidency has been entrusted with the important task of drafting an action plan for implementing the Stockholm Programme. This plan must include among its most important objectives the whole package of issues dealing with immigration and asylum, border controls and security, as well as the fight against organised crime and terrorism. In a nutshell, guaranteeing EU citizens' security.
Achieving these objectives will require, in the future, an even wider exchange of information between institutions and specialist agencies, as well as a consolidation of the EU database, therefore, the ongoing collection of citizens' personal data. However, a stable balance must be maintained between the provision of security and respect for the citizen's right to privacy. Consensus must be promoted between Member States with regard to finding a reasonable correlation between the two objectives mentioned.
Respect for fundamental human rights must be the key objective of all European policies and must be given the most attention by the three countries which are going to hold the EU Presidency during the next 18 months.
I wish the Spanish Presidency the greatest success. Spain is the first Member State to actually give life to the new institutional model that has come into force with the Treaty of Lisbon.
We hope that the priority already stated by Prime Minister Rodríguez Zapatero - to pull Europe out of the crisis and consolidate the resumption of economic growth - will be realised, and that we can continue to combat climate change and defend energy security. It is also important to adopt an integrated forestry policy and pursue greater efficiency in water management.
In this European Year for Combating Poverty and at this time of economic crisis, we hope that there will be consolidated policies for the most vulnerable in society. I hope that the Member States and the European institutions will cooperate so that the EU will become more prosperous and united, and will have a greater presence on the international stage.
I also hope that relations between Portugal and Spain will be strengthened through this Presidency. Everyone is aware of the interdependence and interconnectivity between our respective economies. A good example of unity of effort is the Iberian Nanotechnology Laboratory, in Braga, which will allow the development of scientific research, innovation and knowledge, leading to greater competitiveness for our companies.
Mr President, ladies and gentlemen, the President-in-Office has put forward his priorities. They are all important matters, but the deafening silence regarding the fight against illegal immigration, defined as a non priority, is unmistakeable.
No reference is made to strengthening the FRONTEX programme, or to the need to make the agreements on the allocation of refugees more binding; no commitment has been made to increase our cooperation with the countries of departure of illegal migrants, or to support, within the UN, the need to establish in-situ identification centres for asylum seekers, which will verify who is really eligible for asylum.
This shortcoming is a very serious indication that we are diverging from the positions recently reaffirmed by the European Council and from the position of the Italian Government, which has always fought to put matters relating to immigration control at the top of the European agenda.
I hope that the Spanish Presidency, beyond making general appeals regarding human rights, can review its priorities and act on the immigration-related commitments made by previous Presidencies-in-Office. We will continue to put pressure on Mr Zapatero and his government until this occurs.
I welcome the fact that the programme of the Spanish Presidency lists ensuring equal opportunities for women and men as a priority regarding the European labour market, along with agricultural development and relations with third countries. It is also welcome that the programme lays emphasis on the fight against gender-based violence and the protection of victims of such crimes, while also stressing among the general goals the role gender equality plays in the growth of the European Union. It is an extremely important development that, in the chapter on anti-discrimination, the Presidency commits to reducing the existing wage gap between men and women, promoting the gender equality roadmap 2011-2015, establishing a European Monitoring Centre on Gender Based Violence, and organising a forum assessing the result to date and future challenges of the UN's 'Beijing Platform for Action'. Although the programme does not mention its plans for the social integration of the Roma people, I truly hope the Presidency will continue the work started by its predecessors and, in light of the European Year for Combating Poverty and Social Exclusion, will use all means to support the social and economic integration of the Roma people, the largest and most vulnerable minority in Europe. I further hope that at the summit to take place on International Roma Day in Córdoba, the Spanish Presidency will also contribute greatly to the rapid finalisation of the European Roma Strategy currently being shaped.
I am glad to hear about the 'Innovating Europe' programme introduced by the Spanish Presidency, because it has set the acceleration of developing a policy on tourism as a priority, including giving consideration to the viewpoints of tourists regarding the EU policies related to the industry. To this end, the Presidency is focusing on creating a European model of tourism, taking into account group tourism as well. I call your attention to the fact that the interests of persons with disabilities should also be given maximum consideration. Furthermore, in the field of transport, the Presidency proposes to support intelligent transport systems, which I fully agree with, and I take the opportunity here to repeat: the European Union should discontinue the legal practice of adopting and keeping in force as many regulations as there are means of transport. At present, people with different transport needs are not provided with the same level of transport services, in spite of all having the same passengers' rights. I suggest the Presidency take into consideration the statement made by Siim Kallas, Commissioner-designate, in which he referred to free movement as one of the most fundamental freedoms of European citizens, manifested in modern transport. The Commissioner-designate agreed with the initiative, and promised to create a uniform Code of Conduct pertaining to all sectors of transport. By doing so, he can ensure during his mandate that all European citizens have clear and transparent rights, and the Spanish Presidency could and should play an important role in this.
I am very pleased that the Neighbourhood Policy is among the priorities of the Spanish Presidency. I know how important it is to Spain to develop cooperation with the countries of the Mediterranean Basin, and the importance Spain attaches to the concept of the Union for the Mediterranean region. I understand, of course, that this concerns many countries which are neighbours of the EU and important economic partners of the Union. I was even more pleased to hear the declarations of Mr Zapatero and other representatives of the Spanish Presidency that they want to continue the efforts of their predecessors, especially the Czechs and the Swedes, to develop cooperation with the EU's eastern neighbours, in particular, the states included in the Eastern Partnership programme proposed by Poland and Sweden. In this context, I would like to appeal to the Presidency, and personally to Mr Zapatero, to take a special interest in the situation in Belarus. It is extremely important to rethink strategy towards Belarus and to monitor the country's internal politics. The EU should demand that the Belarusian authorities respect human rights and change their attitude to the institution of civil society. Mr Zapatero emphasised the importance of human rights. Unfortunately, prisoners of conscience are still being held in Belarus, and the attitude of the authorities to the democratic opposition, free media and non-governmental organisations, including ethnic minority organisations, falls far short of European standards. Democratisation and respect for basic civil rights is a factor which should be a condition for the development of cooperation between the EU and Belarus in the Eastern Partnership.
One of the priorities of the Spanish Presidency is stimulation of the EU economy, which is to be achieved by approval and realisation of the European strategy for sustainable development by 2020. The document presented by the Commission shows that this mainly concerns promoting a knowledge-based and more environmentally friendly economy. Another idea put forward by Spain was a system of financial penalties, consisting, for example, of a reduction in subsidies from the EU budget for countries which do not achieve the objectives contained in the strategy. Spain is now going back on this idea, in response to resistance from many countries and interest groups.
I have, however, a question: why were consultations not carried out before announcing such a revolutionary idea? Does Spain not realise, bearing in mind its own experience, that poorer countries might have problems meeting such ambitious conditions, not because of a lack of will, but because they are not able? Do you not think, Mr Zapatero, that the introduction of additional penalties will cause an effect opposite to the one intended, that it will lead to the appearance of still greater disproportions in the development of particular regions, and that this will weaken the entire Union? We all want a strong Union, and a strong Union means a Union of strong parts. The policy of evening out the differences between regions is working, so let us not squander its results with drastic measures.
Mr President, ladies and gentlemen, I wish to welcome the fact that the Spanish Presidency has assumed the task of guaranteeing the European Union's energy security as a priority. With this in mind, diversification of gas supply sources is vital by completing the Nabucco Project in good time. After signing the Intergovernmental Agreement on Nabucco, the European Union must take action.
I would like to emphasise that the Spanish Presidency's priorities must also include relations with the Eastern Partnership states. In this regard, I believe it is important for us to give powerful political support to the successful completion of the negotiations which started recently between the EU and the Republic of Moldova. These negotiations must lead to the signing of an Association Agreement, marking a significant step in the implementation of European values in this European state in the EU's immediate vicinity. I think that it is vital for us to send out a positive signal to the Republic of Moldova's citizens, the majority of whom declared themselves in favour of the Coalition for European Integration at the 2009 elections.
It seems rather strange that the Spanish Presidency is calling for us to combat the economic crisis and wants to make implementation of the economic policy objectives mandatory. Coming from a country whose unemployment rate, at almost 20%, is twice the European average, this sounds absurd. What is even worse is that it is promoting the old idea of European economic governance. Such violation of the principle of subsidiarity must be rejected in the strongest possible terms. The EU must remain a union of diversity and of nation states - it owes that to its citizens.
It also owes it to its citizens to finally do some plain talking in the negotiations with Turkey. The Spanish Presidency is shutting its eyes to reality, in other words, to the fact that Turkey is not part of Europe, either geographically or from a spiritual and cultural point of view. Ethnic and religious minorities are still being discriminated against in this Anatolian country and Ankara stubbornly refuses to recognise Cyprus, which is an EU Member State. To say here that the conflict that has been going on for decades will shortly bring 'positive results' is nothing more than a pious wish. For financial reasons alone, the EU could not cope with Turkey's accession. A mass influx of Turks and exploding parallel societies would finally finish the EU off. It is high time that we ceased our accession negotiations with Ankara at once and worked to secure a privileged partnership.
I welcome the fact that the Spanish Presidency is assuming in the agricultural sector priorities which are really the most important among the objectives during this period: the continuation of the debates on the future of the common agricultural policy and the adjustment of the common agricultural policy to the ever-changing realities of present-day Europe.
Furthermore, I noticed other important ideas in the Spanish Presidency's programme: guaranteeing sufficient resources for European agriculture and continuing the process of phasing out milk quotas according to the results of the Health Check. Last but not least, I welcome the discussions already under way during the first session of the Agriculture and Fisheries Council on Monday on a better functioning food supply chain in order to control price fluctuations and ensure a fairer distribution of the surplus within this chain. All these are ambitious objectives and, at the same time, of fundamental importance to Europe's citizens.
Thank you, Mr Zapatero, for your inaugural speech. However, it lacked a clear reference to the problem of huge deficits. I cannot imagine that the Spanish Presidency will not take up this problem and make it a priority. Mr Zapatero, the situation not only in Greece, but also in Spain and other countries, would appear to be your most important task. Are you not afraid that, if you do not bring public finances in Spain under control, there will not be any money for the purchase of your 'electric cars'? You must be told that the cavalier policies of some European governments, including the Spanish Government, are reducing Europe's competitiveness, limiting the numbers of jobs available in Europe and putting off enlargement of the euro area with new countries, and all because of Europe's internal instability. Please face up to this challenge very seriously. You are obliged to do so.
The Spanish Presidency comes just as the Treaty of Lisbon is entering into force. The practices which will be developed in relations between the permanent President of the European Council and the High Representative for Foreign Affairs and Security Policy, on the one hand, and other Community institutions and leaders of Member States, on the other, depend in large measure on the Presidency which is just beginning. I would like to appeal, here, for the new institutions to be given the maximum recognition, in accordance with the letter of the treaty and the spirit of the reform being undertaken. It is important that the European Union speak in the international arena with one voice. It is even more important, however, that its voice should not be ignored, but that it should create new trends and have a key influence when decisions are being made. To avoid a repeat of the situation at the COP 15 conference, the Presidency must take action already to create a climate which will make it possible to take decisions at the COP 16 summit which accord with the position of the European Union. The Union must also speak with unanimity about the fight against the crisis and building a new financial order.
It is the role of the Presidency to take an active interest in all kinds of intellectual reflection on changes in the European economic and social model which have resulted from conclusions drawn during the current economic crisis. For my part, however, I am counting on sympathetic support from the Presidency for work on reform of the common agricultural policy. This will soon be one of the most important political questions in the European Union.
The plan of the Spanish Presidency includes important objectives which must be achieved, thanks to which we will be able to feel secure in a competitive and economically strong Europe. Most important among them, I think, are three matters:
1. Resolute and rapid action to slow down rising unemployment. The creation of new jobs requires much preparatory work and large financial support, including for market research and training. The year 2010 is the best time for people to raise their qualifications and even to retrain, in accordance with the needs of an economy which is coming out of a crisis.
2. The fight against domestic violence, including the proposed draft directive on EU protection for the victims of domestic violence. The scale of this phenomenon in Europe leaves no doubt that many women feel least secure in their own home. This is an absurd situation, and it also compromises the Member States of the EU, because they are not coping with this very important social problem. Politicians are very much at fault here, because they do not sufficiently oppose violence against women and often pretend that it does not exist on such a large scale. The lack of support in the European Parliament for a resolution against violence against women was compromising for the Right. Fortunately, the resolution was passed by votes from the Left.
3. Further action in the fight against discrimination, including progress on a new directive against various forms of discrimination, and severe penalties for countries which delay implementation of EU anti-discrimination legislation.
Once again, the Spanish Presidency of the EU has come at a crucial time. Eight years ago, in the first half of 2002, Spain had to face up to the challenge of introducing the euro as a common currency. Now, the Spanish Presidency stands before an equally momentous task - implementation of the provisions of the Treaty of Lisbon. The division of competences between the Member State Presidency and the President of the European Council will be of great significance. Giving priority to foreign policy which strengthens the Union's position in the world arena is worthy of support. However, will the newly appointed High Representative for Foreign Affairs and Security Policy do this? These fears result from Mrs Ashton's statements and her past, but also from her first actions since taking office. I do not suppose we need to convince anyone that the fight against the crisis and its negative economic and social consequences is still necessary. Such action is especially in the interest of Spain, which has been hit by the recession exceptionally hard. How can we return to maintaining the criteria of the Stability and Growth Pact by both large and small Member States? How should the fight against the crisis in Europe and the world be coordinated? An additional challenge resulting from the provisions of the Treaty of Lisbon is the necessity to arrange cooperation within the Trio Presidency. Spain is going to have to coordinate its work with Belgium and Hungary. It is especially important to ensure a smooth transition between individual presidencies so that continuity of work is maintained. I wish the Spanish Presidency success.
Mr President, I would like to welcome the Spanish Presidency very warmly. I must admit that I have specific expectations of this Presidency. Firstly, because one of the priorities of the Spanish Presidency is energy security. I am very pleased to note this fact. This is something which should be a priority of each successive Presidency. I would like to stress that the Solidarity Action Plan is a very important element of energy security. Continuation and acceleration of work on its introduction is an absolutely crucial matter.
I agree with the principles of the Spanish Presidency related to measures for controlling climate change. I would like to draw attention to how important it is to coordinate the process of informing European Union citizens of ways in which they can fight climate change themselves. As the recent Copenhagen Summit showed, the will of politicians on its own cannot change much. In connection with this, we must involve Europeans as fully as possible and convince them that climate change is not an abstract process, but is something which, on the contrary, affects everyone individually and all of us together.
As a representative of Hungary - and part of the Spanish-Belgian-Hungarian Trio Presidency - I welcome the Spanish Presidency. It is truly rare to hear a visiting prime minister have such a clear vision about the future of the EU and the programme of the Presidency like we did this morning from Mr Zapatero. I agree with the notion that without implementing an economic union, the global competitiveness of Europe is at risk. The four priorities for the next ten years listed by Mr Zapatero in fact determine the most important strategic targets. It is in the interests of the Union as a whole, but especially of the new Member States, including Hungary, to reduce their dependence on energy. Without 'green economic growth', a digital market, establishing a common innovative capacity and the true development of European education, the Union has no potential for renewal.
I also warmly welcome the decision of the Spanish Presidency to speed up the debate on the future of the common agricultural policy. Time is pressing: first, we need to develop the CAP framework and then use it as a basis for the budget, and not the other way around. Otherwise, the beneficiaries of CAP and the whole Community itself would lose a great deal. The Hungarian Agricultural Academy is an important venue for discussing the future of CAP in Hungary; I hope the Spanish Presidency will be able to attend its 2010 event.
The Spanish Presidency comes at a strategically important time for Europe. The fact that it comes just as the Treaty of Lisbon is entering into force increases its accountability for the effective application of the new treaty, which is a prerequisite for the development of its programme.
I am eagerly looking forward to the debate on the future of Cohesion Policy, and trying to make sure it includes the issue of territorial cohesion. As an MEP from one of Europe's outermost regions, my attention is focused on what the new Presidency will do with development policy for island regions.
The EU-Morocco Summit is sure to be an ideal forum for galvanising the Euro-African Atlantic Cooperation Area, particularly through cooperation between Madeira, the Azores, the Canaries and neighbouring countries. It will receive my full commitment.
Because of its geographical and historical proximity, Portugal, and its outermost regions in particular, such as Madeira, are looking forward to seeing how the Spanish Presidency intends to implement and develop a new European strategy for these regions.
Within this context, I will be closely following the actions of the Presidency as it implements the recommendations that the Commission made in The outermost regions: an asset for Europe, and the discussion of future financial perspectives.
The Spanish Presidency must finalise the institutional arrangements for the implementation of the Treaty of Lisbon. Defining the new comitology rules is a key element of the legislative process. There are several dossiers, including the Energy Performance of Buildings Directive and the Intelligent Transport Systems Directive, whose adoption depends on how quickly these rules for institutional cooperation will be drawn up. In addition, the economic crisis is having a severe impact on European citizens, who are losing their jobs and hoping that measures will be outlined for facilitating economic recovery. The EU 2020 Strategy must find solutions to meet these expectations. This is why the European Union's trio format made up of the Spanish, Belgian and Hungarian presidencies must strengthen Social Europe by creating jobs and improving living conditions for European citizens. Last but not least, 2010 marks the mid-term point of the financial outlook for the 2007-2013 period. This year, Member States have a unique opportunity to review the Operational Programmes in order to maximise the absorption of European funds and implement projects which can create jobs and improve European citizens' quality of life. I urge the Spanish Presidency, along with all Member States, to make the most of the mid-term review with the aim of achieving economic recovery in the 2012-2013 period.
The priorities of the Spanish Presidency for the effective application of the reactionary 'Lisbon Treaty' and to promote the continuation of the anti-grassroots Lisbon Strategy with the EU-2020 strategy, strengthen the CDSP, and strike at democratic rights and freedoms under the Stockholm Programme are the priorities of the plutocracy. The Spanish Presidency's programme maps the haste of euro-unifying capital to promote capitalist restructurings and to continue its attack on the rights and standard of living of the working and grassroots classes unabated. This attack has as its focal point wage and pension cuts, the full dismantling of industrial relations, the general application of flexible and temporary forms of employment, the demolition of national insurance systems and farmers' incomes, with drastic cuts in the Community budget for agriculture and livestock farming and cuts in social benefits, as well as the commercialisation of health, welfare and education, by raising the spectre of 'public deficits' and the application of the Stability Pact. The way chosen by euro-unifying monopoly capital is to strengthen the imperialist policy of the EU with new political and strategic intervention mechanisms, such as the 'European External Action Service', to strengthen its militarisation with 'combat groups' and to increase their penetration with NATO.
Ladies and gentlemen, Spain is going to lead the Union for the fourth time. However, it will do so for the first time under new principles, and will, for the first time, carry out its work in connection with the new institutions provided for by the Treaty of Lisbon. These circumstances give particular significance to Spain's role and increase its responsibility, in view of the fact that the financial crisis and changes in Europe coincide with the coming into force of the Treaty of Lisbon. After a reasonably successful Czech Presidency and the professional Swedes, the eyes of Europe are turned on the Iberian Peninsula. The priorities which have been presented, that is: work on the rights of the European citizen, economic revival and financial control, upholding justice and developing a strategy for the internal security of the states of Europe, and all this when the new treaty is coming into force with full effect, are very ambitious. Spain stands before a huge opportunity and a great challenge, because the new legislation has to be converted into specific action and adapted to the dynamically changing world situation. Leading the European Union at a time of global financial crisis is no easy matter. All the more, I wait impatiently for results, and I wish you success with the introduction of the 'new Europe project'. Thank you.
* * *
(IT) Mr President, ladies and gentlemen, the Italian police force last night arrested five people who were planning a mafia attack on one of our colleagues, Mr Crocetta, a Member of this Parliament and a former mayor of the Sicilian town of Gela.
According to the magistrates, the attack could have taken place on any given day, starting from today, 20 January. I would remind you that the Belgian authorities have yet to provide a suitable escort for Mr Crocetta, who has been under protection in Italy for some time now, as Parliament's Presidency is aware.
I would ask the Presidency to show solidarity with our colleague on behalf of this House and of the European Parliament and to take action to ensure that Mr Crocetta receives adequate protection in his role as an MEP.